 

Exhibit 10.2

 



Execution Version

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of December 23, 2019 by and among Selecta Biosciences, Inc., a Delaware
corporation (the “Company”), and the “Investors” named in the Securities
Purchase Agreement, dated December 18, 2019, by and among the Company and the
Investors identified on Exhibit A attached thereto (the “Purchase Agreement”).
Capitalized terms used herein have the respective meanings ascribed thereto in
the Purchase Agreement unless otherwise defined herein.

 

The parties hereby agree as follows:

 

1.                  Certain Definitions.

 

As used in this Agreement, the following terms shall have the following
meanings:

 

“Closing Date” has the meaning ascribed to it in the Purchase Agreement.

 

“Closing Securities” has the meaning ascribed to it in the Purchase Agreement.

 

“Warrant Shares” has the meaning ascribed to it in the Purchase Agreement.

 

“Investors” means the Investors identified in the Purchase Agreement and any
Affiliate or permitted transferee of any such Investor who is a subsequent
holder of Registrable Securities.

 

“Prospectus” means (i) the prospectus included in any Registration Statement, as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference in such prospectus, and (ii) any “free writing prospectus” as defined
in Rule 405 under the 1933 Act.

 

“Register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the 1933 Act, and the declaration or ordering of effectiveness of such
Registration Statement or document.

 

“Registrable Securities” means (i) the Shares and Warrant Shares and (ii) any
other shares of Common Stock issued as a dividend or other distribution with
respect to, in exchange for or in replacement of the Shares or Warrant Shares;
provided, however, that any such Registrable Securities shall cease to be
Registrable Securities (and the Company shall not be required to maintain the
effectiveness of any, or file another, Registration Statement hereunder with
respect thereto) upon the first to occur of (A) a Registration Statement with
respect to the sale of such Registrable Securities being declared effective by
the SEC under the 1933 Act and such Registrable Securities having been disposed
of or transferred by the holder thereof in accordance with such effective
Registration Statement, (B) such Registrable Securities having been previously
sold or transferred in accordance with Rule 144 (or another exemption from the
registration requirements of the 1933 Act), (C) such securities becoming
eligible for resale without volume or manner-of-sale restrictions and without
current public information requirements pursuant to Rule 144 and (D) the fifth
anniversary of the Closing Date.

 





 

 

“Registration Statement” means any registration statement of the Company under
the 1933 Act that covers the resale of any of the Registrable Securities
pursuant to the provisions of this Agreement, amendments and supplements to such
Registration Statement, including post-effective amendments, all exhibits and
all material incorporated by reference in such Registration Statement.

 

“Required Investors” means the Investors holding a majority of the Registrable
Securities outstanding from time to time.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“SEC Guidance” means (i) any publicly-available written or oral guidance of the
SEC staff, or any comments, requirements or requests of the SEC staff and (ii)
the 1933 Act.

 

“Shares” means the shares of Common Stock purchased by the Investors pursuant to
the Purchase Agreement.

 

2.                  Registration.

 

(a)               Registration Statements.

 

(i)                 Promptly following the Closing Date but no later than
forty-five (45) calendar days after the Closing Date (the “Filing Deadline”),
the Company shall prepare and file with the SEC one Registration Statement
covering the resale of all of the Registrable Securities which, for the
avoidance of doubt, may also register the sale of primary securities. Subject to
any SEC comments, such Registration Statement shall include the plan of
distribution, substantially in the form and substance, set forth in Part III of
each Investor’s Selling Stockholder Notice and Questionnaire. Such Registration
Statement also shall cover, to the extent allowable under the 1933 Act and the
rules promulgated thereunder (including Rule 416), such indeterminate number of
additional shares of Common Stock resulting from stock splits, stock dividends
or similar transactions with respect to the Registrable Securities. Upon
request, such Registration Statement (and each amendment or supplement thereto,
and each request for acceleration of effectiveness thereof) shall be provided in
accordance with Section 3(c) to the Investors prior to its filing or other
submission. If a Registration Statement covering the Registrable Securities is
not filed with the SEC on or prior to the fifth Business Day following the
Filing Deadline, the Company will make pro rata payments to each Investor, as
liquidated damages and not as a penalty, in an amount equal to 1% of the
aggregate amount paid pursuant to the Purchase Agreement by such Investor for
such Registrable Securities then held by such Investor for each 30-day period or
pro rata for any portion thereof following the Filing Deadline for which no
Registration Statement is filed with respect to the Registrable Securities. Such
payments shall constitute the Investors’ exclusive monetary remedy for such
events, but shall not affect the right of the Investors to seek injunctive
relief. Such payments shall be made to each Investor in cash no later than five
(5) Business Days after the end of each 30-day period (the “Payment Date”).
Interest shall accrue at the rate of 1% per month on any such liquidated damages
payments that shall not be paid by the Payment Date until such amount is paid in
full. Notwithstanding the foregoing, the Company will not be liable for any
liquidated damages under this Section 2(a)(i) with respect to any Warrant Shares
prior to their issuance.

 





 

 

(ii)              The Company shall take reasonable best efforts to register the
Registrable Securities on Form S-3 following the date such form is available for
use by the Company, provided that if at such time the Registration Statement is
on Form S-1, the Company shall maintain the effectiveness of the Registration
Statement then in effect until such time as a Registration Statement on Form S-3
covering the Registrable Securities has been declared effective by the SEC.

 

(b)               Expenses. The Company will pay all expenses associated with
each Registration Statement, including filing and printing fees, the Company’s
counsel and accounting fees and expenses, costs associated with clearing the
Registrable Securities for sale under applicable state securities laws and
listing fees, but excluding discounts, commissions, fees of underwriters,
selling brokers, dealer managers or similar securities industry professionals
with respect to the Registrable Securities being sold. Except as provided in
Section 6 hereof, the Company shall not be responsible for legal fees incurred
by holders of Registrable Securities in connection with the performance of its
rights and obligations under the Transaction Documents.

 

(c)               Effectiveness.

 

(i)                 The Company shall use reasonable best efforts to have the
Registration Statements declared effective as soon as practicable. The Company
shall notify the Investors by facsimile or e-mail as promptly as practicable,
and in any event, within forty-eight (48) hours, after any Registration
Statement is declared effective and shall simultaneously provide the Investors
with access to a copy of any related Prospectus to be used in connection with
the sale or other disposition of the securities covered thereby. Subject to
Section 2(d), if (A) a Registration Statement covering the Registrable
Securities is not declared effective by the SEC prior to the earlier of (i) ten
(10) Business Days after the SEC informs the Company that no review of such
Registration Statement will be made or that the SEC has no further comments on
such Registration Statement and (ii) the 90th day after the Closing Date (or the
120th day if the SEC reviews such Registration Statement) (the “Effectiveness
Deadline”), or (B) after a Registration Statement has been declared effective by
the SEC, sales cannot be made pursuant to such Registration Statement for any
reason (including without limitation by reason of a stop order, or the Company’s
failure to update such Registration Statement), but excluding any Allowed Delay
(as defined below) or, if the Registration Statement is on Form S-1, for a
period of twenty (20) days following the date on which the Company files a
post-effective amendment to incorporate the Company’s Annual Report on Form 10-K
(a “Maintenance Failure”), then the Company will make pro rata payments to each
Investor then holding Registrable Securities, as liquidated damages and not as a
penalty, in an amount equal to 1% of the aggregate amount paid pursuant to the
Purchase Agreement by such Investor for such Registrable Securities then held by
such Investor for each 30-day period or pro rata for any portion thereof
following the date by which such Registration Statement should have been
effective (the “Blackout Period”). Such payments shall constitute the Investors’
exclusive monetary remedy for such events, but shall not affect the right of the
Investors to seek injunctive relief. The amounts payable as liquidated damages
pursuant to this paragraph shall be paid no later than five (5) Business Days
after each such 30-day period following the commencement of the Blackout Period
until the termination of the Blackout Period (the “Blackout Period Payment
Date”). Such payments shall be made to each Investor in cash. Interest shall
accrue at the rate of 1% per month on any such liquidated damages payments that
shall not be paid by the Blackout Payment Date until such amount is paid in
full. Notwithstanding the foregoing, the Company will not be liable for any
liquidated damages under this Section 2(c)(i) with respect to any Warrant Shares
prior to their issuance.

 





 

 

(ii)              Notwithstanding anything to the contrary contained herein, the
Company may, upon written notice to any holder of Registrable Securities
included in a Registration Statement, suspend the use of any Registration
Statement, including any Prospectus that forms a part of a Registration
Statement, if the Company (X) determines that it would be required to make
disclosure of material information in the Registration Statement that the
Company has a bona fide business purpose for preserving as confidential, (Y) the
Company determines it must amend or supplement the Registration Statement or the
related Prospectus so that such Registration Statement or Prospectus shall not
include an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
the case of the Prospectus in light of the circumstances under which they were
made, not misleading or (Z) the Company has experienced or is experiencing some
other material non-public event, including a pending transaction involving the
Company, the disclosure of which at such time, in the good faith judgment of the
Company, would adversely affect the Company; provided, however, in no event
shall holders of Registrable Securities be suspended from selling Registrable
Securities pursuant to the Registration Statement for a period that exceeds 30
consecutive Trading Days or 60 total Trading Days in any 360-day period (any
such suspension contemplated by this Section 2(c)(ii), an “Allowed Delay”). Upon
disclosure of such information or the termination of the condition described
above, the Company shall provide prompt notice to holders whose Registrable
Securities are included in the Registration Statement, and shall promptly
terminate any suspension of sales it has put into effect and shall take such
other reasonable actions to permit registered sales of Registrable Securities as
contemplated hereby.

 





 

 

(d)               Rule 415; Cutback. If at any time the SEC takes the position
that the offering of some or all of the Registrable Securities in a Registration
Statement is not eligible to be made on a delayed or continuous basis under the
provisions of Rule 415 under the 1933 Act (provided, however, the Company shall
be obligated to use diligent efforts to advocate with the SEC for the
registration of all of the Registrable Securities in accordance with the SEC
Guidance, including without limitation, Compliance and Disclosure Interpretation
612.09) or requires any Investor to be named as an “underwriter,” the Company
shall (i) promptly notify each holder of Registrable Securities thereof and (ii)
make reasonable best efforts to persuade the SEC that the offering contemplated
by such Registration Statement is a valid secondary offering and not an offering
“by or on behalf of the issuer” as defined in Rule 415 and that none of the
Investors is an “underwriter.” The Investors shall have the right to select one
legal counsel designated by the Required Investors to review and oversee any
registration or matters pursuant to this Section 2(d), including participation
in any meetings or discussions with the SEC regarding the SEC’s position and to
comment on any written submission made to the SEC with respect thereto. No such
written submission with respect to this matter shall be made to the SEC to which
the Investors’ counsel reasonably objects. In the event that, despite the
Company’s reasonable best efforts and compliance with the terms of this
Section 2(d), the SEC refuses to alter its position, the Company shall
(i) remove from such Registration Statement such portion of the Registrable
Securities (the “Cut Back Shares”) and/or (ii) agree to such restrictions and
limitations on the registration and resale of the Registrable Securities as the
SEC may require to assure the Company’s compliance with the requirements of
Rule 415 (collectively, the “SEC Restrictions”); provided, however, that the
Company shall not agree to name any Investor as an “underwriter” in such
Registration Statement without the prior written consent of such Investor. In
the event of a cutback hereunder, the Company shall give the Investor at least
five (5) Business Days prior written notice along with the calculations as to
such Investor’s allotment. Any cut-back imposed on the Investors pursuant to
this Section 2(d) shall be allocated among the Investors on a pro rata basis and
shall be applied first to any of the Registrable Securities of such Investor as
such Investor shall designate, unless the SEC Restrictions otherwise require or
provide or the Investors otherwise agree. No liquidated damages shall accrue as
to any Cut Back Shares until such date as the Company is able to effect the
registration of such Cut Back Shares in accordance with any SEC Restrictions
applicable to such Cut Back Shares (such date, the “Restriction Termination
Date”). In furtherance of the foregoing, each Investor shall provide the Company
with prompt written notice of its sale of substantially all of the Registrable
Securities under such Registration Statement such that the Company will be able
to file one or more additional Registration Statements covering the Cut Back
Shares. From and after the Restriction Termination Date applicable to any Cut
Back Shares, all of the provisions of this Section 2 (including the Company’s
obligations with respect to the filing of a Registration Statement and its
obligations to use reasonable best efforts to have such Registration Statement
declared effective within the time periods set forth herein and the liquidated
damages provisions relating thereto) shall again be applicable to such Cut Back
Shares; provided, however, that (i) the Filing Deadline for such Registration
Statement including such Cut Back Shares shall be ten (10) Business Days after
such Restriction Termination Date, and (ii) the date by which the Company is
required to obtain effectiveness with respect to such Cut Back Shares shall be
the 60th day immediately after the Restriction Termination Date (or the 90th day
if the SEC reviews such Registration Statement).

 

(e)               Other Limitations. Notwithstanding any other provision herein
or in the Purchase Agreement, (i) the Filing Deadline and each Effectiveness
Deadline for a Registration Statement shall be extended and any Maintenance
Failure shall be automatically waived by no action of the Investors, in each
case, without default by or liquidated damages payable by the Company hereunder
in the event that the Company’s failure to make such filing or obtain such
effectiveness or a Maintenance Failure results from the failure of an Investor
to timely provide the Company with information requested by the Company and
necessary to complete a Registration Statement in accordance with the
requirements of the 1933 Act (in which case any such deadline would be extended,
and a Maintenance Failure waived, with respect to all Registrable Securities
until such time as the Investor provides such requested information) and (ii) in
no event shall the aggregate amount of liquidated damages (or interest thereon)
paid hereunder exceed, in the aggregate, 8% of the aggregate purchase price of
the Closing Securities purchased by the Investors under the Purchase Agreement.

 





 

 

3.                  Company Obligations. The Company will use reasonable best
efforts to effect the registration of the Registrable Securities in accordance
with the terms hereof, and pursuant thereto the Company will, as expeditiously
as possible:

 

(a)               use reasonable best efforts to cause such Registration
Statement to become effective and to remain continuously effective until such
time as there are no longer Registrable Securities held by the Investors (the
“Effectiveness Period”) and advise the Investors promptly in writing when the
Effectiveness Period has expired;

 

(b)               prepare and file with the SEC such amendments and
post-effective amendments to such Registration Statement and the related
Prospectus as may be necessary to keep such Registration Statement effective for
the Effectiveness Period and to comply with the provisions of the 1933 Act and
the 1934 Act with respect to the distribution of all of the Registrable
Securities covered thereby;

 

(c)               permit, upon request, any counsel designated by the Investors
to review each Registration Statement and all amendments and supplements thereto
prior to their filing with the SEC;

 

(d)               furnish to each Investor whose Registrable Securities are
included in any Registration Statement (i) promptly after the same is prepared
and filed with the SEC, if requested by the Investor, one (1) copy of any
Registration Statement and any amendment thereto, each preliminary prospectus
and Prospectus and each amendment or supplement thereto, and each letter written
by or on behalf of the Company to the SEC or the staff of the SEC, and each item
of correspondence from the SEC or the staff of the SEC, in each case relating to
such Registration Statement (other than any portion of any thereof which
contains information for which the Company has sought confidential treatment),
and (ii) such number of copies of a Prospectus, including a preliminary
prospectus, and all amendments and supplements thereto and such other documents
as each Investor may reasonably request in order to facilitate the disposition
of the Registrable Securities owned by such Investor (it being understood and
agreed that such documents, or access thereto, may be provided electronically);

 

(e)               use reasonable best efforts to (i) prevent the issuance of any
stop order or other suspension of effectiveness and, (ii) if such order is
issued, obtain the withdrawal of any such order at the earliest possible moment;

 

(f)                prior to any public offering of Registrable Securities, use
reasonable best efforts to assist or cooperate with the Investors and their
counsel in connection with their registration or qualification of such
Registrable Securities for the offer and sale under the securities or blue sky
laws of such jurisdictions reasonably requested by the Investors; provided,
however, that the Company shall not be required in connection therewith or as a
condition thereto to (i) qualify to do business in any jurisdiction where it
would not otherwise be required to qualify but for this Section 3(f),
(ii) subject itself to general taxation in any jurisdiction where it would not
otherwise be so subject but for this Section 3(f), or (iii) file a general
consent to service of process in any such jurisdiction;

 

(g)               use reasonable best efforts to cause all Registrable
Securities covered by a Registration Statement to be listed on the Nasdaq Global
Market (or the primary securities exchange, interdealer quotation system or
other market on which the Common Stock then listed);

 





 

 

(h)               promptly notify the Investors, at any time prior to the end of
the Effectiveness Period, upon discovery that, or upon the happening of any
event as a result of which, the Prospectus includes an untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein not misleading in light of the
circumstances then existing, and promptly prepare, file with the SEC and furnish
to such holder a supplement to or an amendment of such Prospectus as may be
necessary so that such Prospectus shall not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing;

 

(i)                 otherwise use reasonable best efforts to comply with all
applicable rules and regulations of the SEC under the 1933 Act and the 1934 Act,
including, without limitation, Rule 172 under the 1933 Act, file any final
Prospectus, including any supplement or amendment thereof, with the SEC pursuant
to Rule 424 under the 1933 Act, promptly inform the Investors in writing if, at
any time during the Effectiveness Period, the Company does not satisfy the
conditions specified in Rule 172 and, as a result thereof, the Investors are
required to deliver a Prospectus in connection with any disposition of
Registrable Securities and take such other actions as may be reasonably
necessary to facilitate the registration of the Registrable Securities
hereunder;

 

(j)                 with a view to making available to the Investors the
benefits of Rule 144 (or its successor rule) and any other rule or regulation of
the SEC that may at any time permit the Investors to sell shares of Common Stock
to the public without registration, the Company covenants and agrees to:
(i) make and keep public information available, as those terms are understood
and defined in Rule 144, until the earlier of (A) six months after such date as
all of the Registrable Securities may be sold without restriction by the holders
thereof pursuant to Rule 144 or any other rule of similar effect or (B) such
date as there are no longer Registrable Securities; (ii) file with the SEC in a
timely manner all reports and other documents required of the Company under the
1934 Act; and (iii) furnish electronically to each Investor upon request, as
long as such Investor owns any Registrable Securities, (A) a written statement
by the Company that it has complied with the reporting requirements of the 1934
Act, (B) a copy of or electronic access to the Company’s most recent Annual
Report on Form 10-K or Quarterly Report on Form 10-Q, and (C) such other
information as may be reasonably requested in order to avail such Investor of
any rule or regulation of the SEC that permits the selling of any such
Registrable Securities without registration; and

 

(k)               if requested by an Investor, cooperate with such Investor to
facilitate the timely preparation and delivery of certificates representing
Registrable Securities to be delivered to a transferee pursuant to an effective
Registration Statement, which certificates shall be free, to the extent
permitted by the Purchase Agreement and applicable law, of all restrictive
legends, and to enable such certificates to be in such denominations and
registered in such names as any such Investor may request.

 





 

 

4.                  Due Diligence Review; Information. If any Investor is
required under applicable securities laws to be described in a Registration
Statement as an “underwriter,” the Company shall, upon reasonable prior notice,
make available, during normal business hours, for inspection and review by the
Investors, advisors to and representatives of the Investors (who may or may not
be affiliated with the Investors and who are reasonably acceptable to the
Company) (collectively, the “Inspectors”), all pertinent financial and other
records, and all other corporate documents and properties of the Company
(collectively, the “Records”) as may be reasonably necessary for the purpose of
such review, and cause the Company’s officers, directors and employees, within a
reasonable time period, to supply all such information reasonably requested by
the Inspectors (including, without limitation, in response to all questions and
other inquiries reasonably made or submitted by any of them), prior to and from
time to time after the filing and effectiveness of such Registration Statement
for the sole purpose of enabling such Investor and its accountants and attorneys
to conduct such due diligence solely for the purpose of establishing a due
diligence defense to underwriter liability under the 1933 Act; provided,
however, that each Inspector shall agree to hold in strict confidence and shall
not make any disclosure (except to such Investor) or use of any Record or other
information which the Company determines in good faith to be confidential, and
of which determination the Inspectors are so notified, unless (a) the disclosure
of such Records is necessary to avoid or correct a misstatement or omission in
any Registration Statement or is otherwise required under the 1933 Act, (b) the
release of such Records is ordered pursuant to a final, non-appealable subpoena
or order from a court or government body of competent jurisdiction, or (c) the
information in such Records has been made generally available to the public
other than by disclosure in violation of this Agreement or the Purchase
Agreement. Each Investor agrees that it shall, upon learning that disclosure of
such Records is sought in or by a court or governmental body of competent
jurisdiction or through other means, give prompt notice to the Company and allow
the Company, at its expense, to undertake appropriate action to prevent
disclosure of, or to obtain a protective order for, the Records deemed
confidential. Nothing herein (or in any other confidentiality agreement between
the Company and any Investor) shall be deemed to limit the Investors’ ability to
sell Registrable Securities in a manner which is otherwise consistent with
applicable laws and regulations.

 

Notwithstanding the foregoing, the Company shall not disclose material nonpublic
information to the Investors, or to advisors to or representatives of the
Investors, unless prior to disclosure of such information the Company identifies
such information as being material nonpublic information and provides the
Investors, such advisors and representatives with the opportunity to accept or
refuse to accept such material nonpublic information for review and any Investor
wishing to obtain such information enters into an appropriate confidentiality
agreement with the Company with respect thereto.

 

5.                  Obligations of the Investors.

 

(a)               Each Investor shall execute and deliver a Selling Stockholder
Questionnaire prior to the Closing Date. Each Investor shall additionally
furnish in writing to the Company such other information regarding itself, the
Registrable Securities held by it and the intended method of disposition of the
Registrable Securities held by it, as shall be reasonably required to effect the
registration of such Registrable Securities and shall execute such documents in
connection with such registration as the Company may reasonably request. At
least five (5) Business Days prior to the first anticipated filing date of any
Registration Statement, the Company shall notify each Investor of the additional
information the Company requires from such Investor if such Investor elects to
have any of the Registrable Securities included in such Registration Statement
(the “Registration Information Notice”). An Investor shall provide such
information to the Company no later than two (2) Business Days following receipt
of a Registration Information Notice if such Investor elects to have any of the
Registrable Securities included in such Registration Statement. It is agreed and
understood that it shall be a condition precedent to the obligations of the
Company to complete the registration pursuant to this Agreement with respect to
the Registrable Securities of a particular Investor that (i) such Investor
furnish to the Company such information regarding itself, the Registrable
Securities held by it and the intended method of disposition of the Registrable
Securities held by it as shall be reasonably required to effect the
effectiveness of the registration of such Registrable Securities, and (ii) the
Investor execute such documents in connection with such registration as the
Company may reasonably request, including, without limitation, a waiver of its
registration rights hereunder to the extent an Investor elects not to have any
of its Registrable Securities included in a Registration Statement.

 





 

 

(b)               Each Investor, by its acceptance of the Registrable
Securities, agrees to cooperate with the Company as reasonably requested by the
Company in connection with the preparation and filing of a Registration
Statement hereunder, unless such Investor has notified the Company in writing of
its election to exclude all of its Registrable Securities from such Registration
Statement.

 

(c)               Each Investor agrees that, upon receipt of any notice from the
Company of either (i) the commencement of an Allowed Delay pursuant to
Section 2(c)(ii) or (ii) the happening of an event pursuant to Section 3(h)
hereof, such Investor will immediately discontinue disposition of Registrable
Securities pursuant to any Registration Statement covering such Registrable
Securities, until the Investor is advised by the Company that such dispositions
may again be made.

 

(d)               Each Investor covenants and agrees that it will comply with
the prospectus delivery requirements of the 1933 Act as applicable to it or an
exemption therefrom in connection with sales of Registrable Securities pursuant
to any Registration Statement.

 

6.                  Indemnification.

 

(a)               Indemnification by the Company. The Company will indemnify and
hold harmless each Investor and its officers, directors, members, employees and
agents, successors and assigns, and each other person, if any, who controls such
Investor within the meaning of the 1933 Act, against any losses, claims, damages
or liabilities, joint or several, to which they may become subject under the
1933 Act or otherwise, insofar as such losses, claims, damages or liabilities
(or actions in respect thereof) arise out of or are based upon any untrue
statement or alleged untrue statement or omission or alleged omission of any
material fact contained in any Registration Statement, any preliminary
Prospectus or final Prospectus, or any amendment or supplement thereof;
provided, however, that the Company will not be liable in any such case if and
to the extent that any such loss, claim, damage or liability arises out of or is
based upon (i) an untrue statement or alleged untrue statement or omission or
alleged omission so made in conformity with information furnished by such
Investor or any such controlling person in writing specifically for use in such
Registration Statement or Prospectus, (ii) the use by an Investor of an outdated
or defective Prospectus after the Company has notified such Investor in writing
that such Prospectus is outdated or defective or (iii) an Investor’s failure to
send or give a copy of the Prospectus or supplement (as then amended or
supplemented), if required (and not exempted) to the Persons asserting an untrue
statement or omission or alleged untrue statement or omission at or prior to the
written confirmation of the sale of Registrable Securities.

 





 

 

(b)               Indemnification by the Investors. Each Investor agrees,
severally but not jointly, to indemnify and hold harmless, to the fullest extent
permitted by law, the Company, its directors, officers, employees, stockholders
and each person who controls the Company (within the meaning of the 1933 Act)
against any losses, claims, damages, liabilities and expense (including
reasonable attorney fees) resulting from any untrue statement of a material fact
or any omission of a material fact required to be stated in any Registration
Statement or Prospectus or preliminary Prospectus or amendment or supplement
thereto or necessary to make the statements therein not misleading, to the
extent, but only to the extent, that such untrue statement or omission is
contained in any information regarding such Investor and furnished in writing by
such Investor to the Company specifically for inclusion in such Registration
Statement or Prospectus or amendment or supplement thereto. In no event shall
the liability of an Investor be greater than the dollar amount of the proceeds
received by such Investor upon the sale of the Registrable Securities included
in such Registration Statement giving rise to such indemnification obligation.

 

(c)               Conduct of Indemnification Proceedings. Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided, that any person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such person unless (A) the indemnifying party
has agreed to pay such fees or expenses, (B) the indemnifying party shall have
failed to assume the defense of such claim and employ counsel reasonably
satisfactory to such person or (C) in the reasonable judgment of any such
person, based upon written advice of its counsel, a conflict of interest exists
between such person and the indemnifying party with respect to such claims (in
which case, if the person notifies the indemnifying party in writing that such
person elects to employ separate counsel at the expense of the indemnifying
party, the indemnifying party shall not have the right to assume the defense of
such claim on behalf of such person); and provided, further that the failure of
any indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations hereunder, except to the extent that such
failure to give notice shall materially adversely affect the indemnifying party
in the defense of any such claim or litigation. It is understood that the
indemnifying party shall not, in connection with any proceeding in the same
jurisdiction, be liable for fees or expenses of more than one separate firm of
attorneys at any time for all such indemnified parties. No indemnifying party
will, except with the consent of the indemnified party, which shall not be
unreasonably withheld or conditioned, consent to entry of any judgment or enter
into any settlement that does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such indemnified party of a release from
all liability in respect of such claim or litigation.

 





 

 

(d)               Contribution. If for any reason the indemnification provided
for in the preceding paragraphs (a) and (b) is unavailable to an indemnified
party or insufficient to hold it harmless, other than as expressly specified
therein, then the indemnifying party shall contribute to the amount paid or
payable by the indemnified party as a result of such loss, claim, damage or
liability in such proportion as is appropriate to reflect the relative fault of
the indemnified party and the indemnifying party, as well as any other relevant
equitable considerations. No person guilty of fraudulent misrepresentation
within the meaning of Section 11(f) of the 1933 Act shall be entitled to
contribution from any person not guilty of such fraudulent misrepresentation. In
no event shall the contribution obligation of a holder of Registrable Securities
be greater in amount than the dollar amount of the proceeds received by it upon
the sale of the Registrable Securities giving rise to such contribution
obligation.

 

7.                  Miscellaneous.

 

(a)               Amendments and Waivers. This Agreement may be amended only by
a writing signed by the Company and the Required Investors. The Company may take
any action herein prohibited, or omit to perform any act herein required to be
performed by it, only if the Company shall have obtained the written consent to
such amendment, action or omission to act, of the Required Investors.

 

(b)               Notices. All notices and other communications provided for or
permitted hereunder shall be made as set forth in Section 9.4 of the Purchase
Agreement.

 

(c)               Assignments and Transfers by Investors. The provisions of this
Agreement shall be binding upon and inure to the benefit of the Investors and
their respective successors and assigns. An Investor may transfer or assign, in
whole or from time to time in part, to one or more persons its rights hereunder
in connection with the transfer of Registrable Securities by such Investor to
such person, provided that (i) the Investor agrees in writing with the
transferee or assignee to assign such rights and a copy of such agreement is
furnished to the Company within a reasonable time after such assignment; (ii)
the Company is, within a reasonable time after such transfer or assignment,
furnished with written notice of (A) the name and address of such transferee or
assignee and (B) the securities with respect to which such registration rights
are being transferred or assigned; (iii) immediately following such transfer or
assignment the further disposition of such securities by the transferee or
assignee is restricted under the 1933 Act or applicable state securities laws;
(iv) at or before the time the Company receives the written notice contemplated
by clause (ii) of this sentence the transferee or assignee agrees in writing
with the Company to be bound by all of the provisions contained herein; (v) such
transfer shall have been made in accordance with the applicable requirements of
the Purchase Agreement and (vi) unless the transferee or assignee is an
Affiliate of, and after such transfer or assignment continues to be an Affiliate
of, such Investor, the amount of Registrable Securities transferred or assigned
to such transferee or assignee represents at least $5.0 million of Registrable
Securities (based on the then-current market price of the Common Stock).

 

(d)               Assignments and Transfers by the Company. This Agreement may
not be assigned by the Company (whether by operation of law or otherwise)
without the prior written consent of the Required Investors, provided, however,
that in the event that the Company is a party to a merger, consolidation, share
exchange or similar business combination transaction in which the Common Stock
is converted into the equity securities of another Person, from and after the
effective time of such transaction, such Person shall, by virtue of such
transaction, be deemed to have assumed the obligations of the Company hereunder,
the term “Company” shall be deemed to refer to such Person and the term
“Registrable Securities” shall be deemed to include the securities received by
the Investors in connection with such transaction unless such securities are
otherwise freely tradable by the Investors after giving effect to such
transaction.

 





 

 

(e)               Benefits of the Agreement. The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
permitted successors and assigns of the parties. Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and assigns any rights, remedies,
obligations, or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.

 

(f)                Counterparts; Faxes. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed via facsimile or e-mail, which shall be deemed an original.

 

(g)               Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

 

(h)               Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof but shall be interpreted as if it
were written so as to be enforceable to the maximum extent permitted by
applicable law, and any such prohibition or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction. To the extent permitted by applicable law, the parties hereby
waive any provision of law which renders any provisions hereof prohibited or
unenforceable in any respect.

 

(i)                 Further Assurances. The parties shall execute and deliver
all such further instruments and documents and take all such other actions as
may reasonably be required to carry out the transactions contemplated hereby and
to evidence the fulfillment of the agreements herein contained.

 

(j)                 Entire Agreement. This Agreement is intended by the parties
as a final expression of their agreement and intended to be a complete and
exclusive statement of the agreement and understanding of the parties hereto in
respect of the subject matter contained herein. This Agreement supersedes all
prior agreements and understandings between the parties with respect to such
subject matter.

 





 

 

(k)               Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.
This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of New York without regard to the choice of law
principles thereof (other than sections 5-1401 and 5-1402 of the General
Obligations Law). Each of the parties hereto irrevocably submits to the
exclusive jurisdiction of the courts of the State of New York located in New
York County and the United States District Court for the Southern District of
New York for the purpose of any suit, action, proceeding or judgment relating to
or arising out of this Agreement and the transactions contemplated hereby.
Service of process in connection with any such suit, action or proceeding may be
served on each party hereto anywhere in the world by the same methods as are
specified for the giving of notices under this Agreement. Each of the parties
hereto irrevocably consents to the jurisdiction of any such court in any such
suit, action or proceeding and to the laying of venue in such court. Each party
hereto irrevocably waives any objection to the laying of venue of any such suit,
action or proceeding brought in such courts and irrevocably waives any claim
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO
REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND
REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.

 

(l)                 Filing Restrictions. The Company will register the resale of
Registrable Securities representing Cut Back Shares on an effective Registration
Statement prior to or concurrent with registering the resale of its securities
by a selling security holder not holding Registrable Securities; provided,
however, that this Section 7(l) shall not apply to Registrable Securities
representing Cut Back Shares that were excluded from any such Registration
Statement on account of the failure of a holder of such Registrable Securities
to comply with the provisions hereof, including, but not limited to, the
requirement of a holder to provide information required to be included in a
Registration Statement.

 

(m)             Independent Nature of Investors’ Obligations and Rights. The
obligations of each Investor hereunder are several and not joint with the
obligations of any other Investor hereunder, and no Investor shall be
responsible in any way for the performance of the obligations of any other
Holder hereunder. Nothing contained herein or in any other agreement or document
delivered at any closing, and no action taken by any Investor pursuant hereto or
thereto, shall be deemed to constitute the Investors as a partnership, an
association, a joint venture or any other kind of group or entity, or create a
presumption that the Holders are in any way acting in concert or as a group or
entity with respect to such obligations or the transactions contemplated by this
Agreement or any other matters, and the Company acknowledges that the Investors
are not acting in concert or as a group, and the Company shall not assert any
such claim, with respect to such obligations or transactions. Each Investor
shall be entitled to protect and enforce its rights, including without
limitation the rights arising out of this Agreement, and it shall not be
necessary for any other Investor to be joined as an additional party in any
proceeding for such purpose. The use of a single agreement with respect to the
obligations of the Company contained was solely in the control of the Company,
not the action or decision of any Investor, and was done solely for the
convenience of the Company and not because it was required or requested to do so
by any Holder. It is expressly understood and agreed that each provision
contained in this Agreement is between the Company and an Investor, solely, and
not between the Company and the Investors collectively and not between and among
Investors.

 

[remainder of page intentionally left blank]

 



 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

  

COMPANY: SELECTA BIOSCIENCES, INC.       By: /s/ Carsten Brunn, Ph.D.     Name:
Carsten Brunn, Ph.D.        Title: President and CEO

 



 

 

  

INVESTOR: Vivo Opportunity Fund, L.P.       By: /s/ Albert Cha     Name: Albert
Cha     Title: Managing Member of Vivo Opportunity, LLC, General Partner 

 



 

 

 

INVESTOR: Vivo Capital Fund IX, L.P.       By: /s/ Albert Cha     Name: Albert
Cha     Title: Managing Member of Vivo Capital IX, LLC, General Partner 

 



 

 

 

INVESTOR: Vivo Capital Fund VIII, L.P.       By: /s/ Albert Cha     Name: Albert
Cha     Title: Managing Member of Vivo Capital VIII, LLC, General Partner 

 



 

 

 

INVESTOR: Vivo Capital Surplus Fund VIII, L.P.       By: /s/ Albert Cha    
Name: Albert Cha     Title: Managing Member of Vivo Capital VIII, LLC, General
Partner 

 



 

 

 

INVESTOR: EcoRl Capital Fund, LP   EcoRl Capital Fund Qualified, LP       By:
/s/ Oleg Nodelman     Name: Oleg Nodelman     Title: Manager, EcoRl Capital LLC,
as GP 

 



 

 

 

INVESTOR: The Mangrove Partners Master Fund, Ltd.       By: /s/ Ward Dietrich  
  Name: Ward Dietrich     Title: Authorized Person 

 



 

 

 

INVESTOR: Acuta Opportunity Fund, LP       By: /s/ Manfred Yu     Name: Manfred
Yu     Title: Chief Operating Officer of Acuta Capital Partners, LLC, the
general partner 

 



 

 

 

INVESTOR: Acuta Capital Fund, LP       By: /s/ Manfred Yu     Name: Manfred Yu  
  Title: Chief Operating Officer of Acuta Capital Partners, LLC, the general
partner 

 



 

 

 

INVESTOR: Biotechnology Value Fund, L.P.       By: /s/ Mark Lampert     Name:
Mark Lampert     Title: President of BVF Inc., General Partner of BVF Partners
L.P., General Partner of Biotechnology Value Fund, L.P. 

 



 

 

 

INVESTOR: Biotechnology Value Fund II, L.P.       By: /s/ Mark Lampert     Name:
Mark Lampert     Title: President of BVF Inc., General Partner of BVF Partners
L.P., General Partner of Biotechnology Value Fund II, L.P. 

 



 

 

 

INVESTOR: Biotechnology Value Trading Fund OS, L.P.       By: /s/ Mark Lampert  
  Name: Mark Lampert     Title: President of BVF Inc., General Partner of BVF
Partners L.P., General Partner of Biotechnology Value Trading Fund OS, L.P. 

 



 

 

 

INVESTOR: MSI BVF SPV LLC       By: /s/ Mark Lampert     Name: Mark Lampert    
Title: President of BVF Inc., General Partner of BVF Partners LP,
Attorney-in-fact for MSI BVF SPV LLC

 



 

 

 

INVESTOR: TAS Partners, LLC       By: /s/ Tim Springer     Name: Tim Springer  
  Title: Manager

 



 

 

 

INVESTOR: Boxer Capital, LLC       By: /s/ Aaron Davis     Name: Aaron Davis    
Title: Chief Executive Officer

 



 

 

 

INVESTOR: Cronus & Co. FBO Wasatch Ultra Growth Fund       By: /s/ Michael
Xeates     Name: Michael Xeates     Title: Vice President of Wasatch Global
Investors investment advisor Wasatch Funds Trust on behalf of Wasatch Ultra
Growth Fund

 



 

 

 

INVESTOR: Casing & Co. FBO Wasatch Micro Cap Fund       By: /s/ Michael Xeates  
  Name: Michael Xeates     Title: Vice President of Wasatch Global Investors
investment advisor Wasatch Funds Trust on behalf of Wasatch Micro Cap Fund

 



 

 

 

INVESTOR: Invus Public Equities, L.P.       By: /s/ Philip Bafundo     Name:
Philip Bafundo     Title: CFO of the General Partner

 



 

 

 

INVESTOR: Altium Growth Fund, LP       By: /s/ Mark Gottlieb     Name: Jacob
Gottlieb     Title: Authorized Signatory

 



 

 

 

INVESTOR: NanoDimension II, L.P.       By: /s/ Jonathan Nicholson     Name:
Jonathan Nicholson     Title: Director of the General Partner

 



 

 

 

INVESTOR: Reinet Columbus Limited       By: /s/ Mr Johan Mostert     Name: Mr
Johan Mostert     Title: Director

 



 

 

 

INVESTOR: Hering-Kirchhof Living Trust       By: /s/ Bernhard J. Hering    
Name: Bernhard J. Hering     Title: Trustee

 



 

 

 

INVESTOR: The Eiger Trust       By: /s/ Jonathan Nicholson     Name: Jonathan
Nicholson     Title: Trustee

 



 

 

 

INVESTOR:     /s/ Timothy Barabe   Timothy Barabe

 



 

 

 

INVESTOR:     /s/ Carrie S. Cox   Carrie S. Cox

 



 

 



 

INVESTOR:     /s/ Scott D. Myers   Scott D. Myers

 



 